ORDER

PER CURIAM.
Elizabeth Pinkins (“Daughter”) appeals the denial of her application to be appointed conservator of the estate of her father, James Pinkins (“Father”).1 The trial court found that Father was incapacitated by reason of dementia and appointed the public administrator to be his conservator. On appeal, Daughter argues the court applied an improper legal standard in appointing the public administrator as conservator because it failed to give preference to her as a family member as required by section 475.050.1(3) RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. No error of law appears and an extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).

. The trial court granted Daughter’s petition to be the guardian of Father.